—In an action, inter alia, for reinstatement to the position of Director of Internal Auditing for Westchester County, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), dated May 22, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to his contention, the plaintiff failed to rebut the defendants’ prima facie showing that the defendant County of Westchester abolished his civil service position in a good faith effort to reduce costs and maintain efficiency, and not “as a subterfuge to avoid statutory protection” afforded him pursuant to Civil Service Law § 75 (Matter of Klos v Town of Babylon, 237 AD2d 291). Accordingly, the defendants’ motion for summary judgment was properly granted. O’Brien, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.